Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the applicationreply filed on August 2, 2021.

2. Claims 1-20 have been examined. 

Claim Objection
3. Method claims 17-20 are objected to because they depend on a medium claim. 

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving, at the RPA server, a request from a first computing device to download a particular bot of the plurality of bots, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the particular bot, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the particular bot from the determined one or more of the nodes, if the determining has determined that the particular bot is available from the determined one or more of the nodes; and downloading the particular bot from the RPA server, if the determining has determined that the particular bot is not available from any of the one or more of the nodes,” in claim 1,
“receiving, at the RPA server, a request from a first computing device to download a bot recorder, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the bot recorder, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the bot recorder from the determined one or more of the nodes, if the determining has determined that the bot recorder is available from the determined one or more of the nodes; and downloading the bot recorder from the RPA server, if the determining has determined that the bot recorder is not available from any of the one or more of the nodes,” in claim 7,
“receiving, at the RPA server, a request from a first computing device to download a RPA install package, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that has a digital copy of the RPA install package, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the RPA install package from the determined one or more of the nodes, if the determining has determined that the RPA install package is available from the determined one or more of the nodes; and downloading the RPA install package from the RPA server to the first computing device, if the determining has determined that the RPA install package is not available from any of the one or more of the nodes,” in claim 9,
“computer-executable instructions for receiving, at the RPA server, a request from a first computing device to download a particular bot-related file, the first computing device being separate and independent from the RPA server; computer-executable instructions for determining one or more of the nodes that have a digital copy of the particular bot-related file, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; computer-executable instructions for alerting the first computing device to download the particular bot-related file from the determined one or more of the nodes, if the computer-executable instructions for determining has determined that the particular bot-related file is available from the determined one or more of the nodes; and computer-executable instructions for downloading the particular bot-related file from the RPA server, if the computer-executable instructions for determining have determined that the particular bot-related file is not available from any of the one or more of the nodes,” in claim 16, which are not found in the prior art of record.

Double Patenting Rejection
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,614. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are just broader versions of the patent claims.

US Patent 11,086,614
Present Application
1. A computer-implemented method for accessing a bot over at least one network, the bot being associated with a Robotic Process Automation (RPA) system that supports a plurality of bots, the RPA system including a RPA server that couples to a plurality of nodes over the at least one network, each of the bots comprising a set of task processing instructions, each of the bots being operable to interact at a user level with one or more user level application programs, the method comprising: receiving, at the RPA server, a request from a first computing device to download a particular bot of the plurality of bots, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the particular bot, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the particular bot from the determined one or more of the nodes, if the determining has determined that the particular bot is available from the determined one or more of the nodes; and downloading the particular bot from the RPA server, if the determining has determined that the particular bot is not available from any of the one or more of the nodes.

1. A computer-implemented method for accessing a bot over at least one network, the bot being associated with a Robotic Process Automation (RPA) system that supports a plurality of bots, the RPA system including a RPA server that couples to a plurality of nodes over the at least one network, each of the bots comprising a set of task processing instructions, each of the bots being operable to interact at a user level with one or more user level application programs, the method comprising: receiving, at the RPA server, a request from a first computing device to download a particular bot of the plurality of bots, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the particular bot, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the particular bot from the determined one or more of the nodes, if the determining has determined that the particular bot is available from the determined one or more of the nodes; and downloading the particular bot from the RPA server, if the determining has determined that the particular bot is not available from any of the one or more of the nodes.
1. A computer-implemented method for accessing a bot over at least one network, the bot being associated with a Robotic Process Automation (RPA) system that supports a plurality of bots, the RPA system including a RPA server that couples to a plurality of nodes over the at least one network, each of the bots comprising a set of task processing instructions, each of the bots being operable to interact at a user level with one or more user level application programs, the method comprising: receiving, at the RPA server, a request from a first computing device to download a particular bot of the plurality of bots, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the particular bot, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the particular bot from the determined one or more of the nodes, if the determining has determined that the particular bot is available from the determined one or more of the nodes; and downloading the particular bot from the RPA server, if the determining has determined that the particular bot is not available from any of the one or more of the nodes.

7. A computer-implemented method for accessing a bot recorder over at least one network, the bot recorder being associated with a Robotic Process Automation (RPA) Patent Application system that supports a plurality of bot recorders, the RPA system including a RPA server that couples to a plurality of nodes over the at least one network, each bot recorder operable to capture user interactions with one or more designated user level application programs, the method comprising: receiving, at the RPA server, a request from a first computing device to download a bot recorder, the first computing device being separate and independent from the RPA server; determining one or more of the nodes that have a digital copy of the bot recorder, each of the determined one or more of the nodes being separate and independent from the RPA server and the first computing device; alerting the first computing device to download the bot recorder from the determined one or more of the nodes, if the determining has determined that the bot recorder is available from the determined one or more of the nodes; and downloading the bot recorder from the RPA server, if the determining has determined that the bot recorder is not available from any of the one or more of the nodes.


Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,733,329 to Ragupathy et al. discloses a robotic process automation system with improved security when downloading/installing bots.

Conclusion
7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192